         Case 1:20-cv-01417-JGK Document 17 Filed 02/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DURVEN CARL DAWES,

                        Plaintiff,                 20-cv-1417 (JGK)

             - against -                           ORDER

NEW YORK CITY HOUSING AUTHORITY ET
AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff has filed an amended complaint that did not

name several of the defendants in the original complaint. It is

unclear if these defendants were omitted on purpose. Because the

plaintiff is proceeding pro se, the Court grants the plaintiff

leave to file a second amended complaint by March 1, 2021 that

includes all claims against all defendants that the plaintiff

wishes to proceed with in this case.

     The Clerk is directed to mail a copy of this order to the

pro se Plaintiff.

SO ORDERED.

Dated:       New York, New York
             February 9, 2021           ______/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge
